DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-4, 6-14, and 20-21 are pending and currently under consideration for patentability.
Claims 15-19 remain withdrawn.

Response to Amendment
Amendments to overcome the claim interpretation for informalities are accepted by the examiner. Accordingly, the previously applied claim objections have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 20 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Accisano remains in the present rejection as it discloses the majority of the claimed invention.  Seo (KR20190118046A) is added as a secondary reference for teaching the longitudinal shearing device limitations, as amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a Claimed invention may not be obtained, notwithstanding that the Claimed invention is not identically disclosed as set forth in section 102, if the differences between the Claimed invention and the prior art are such that the Claimed invention as a whole would have been obvious before the effective filing date of the Claimed invention to a person having ordinary skill in the art to which the Claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the Claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the Claims the examiner presumes that the subject matter of the various Claims was commonly owned as of the effective filing date of the Claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each Claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-11, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Accisano (U.S. Patent No 2007/0032779 A1) in view of Seo (KR20190118046A).
Regarding Claim 1, Accisano discloses:
A drainage catheter (10) system for a patient (paragraph 0004), the catheter system comprising:
(a) a catheter (10) having an elongate body (figure 1) extending a length along a longitudinal axis (12) from a first end (24) to a second end (14), the second end (14) configured for insertion into an organ or cavity of the patient (Paragraph 0034); 
(b) a locking stay suture (suture, 18) having a first end and a second end (figure 1A), the locking stay suture first end affixed at the catheter second end (14) (figure 1A), the locking stay suture (18) extending through the length of the elongate body to catheter first end (paragraph 0032), and the locking stay suture (18) second end extending out of the catheter first end (24) (figure 1A). 
(c) a hub (20) configured to couple to the catheter (10) and move over and along the elongate body (12) of the catheter (10) (Paragraph 0030); and 
Accisano fails to teach a longitudinal shearing device configured to attach to a hub. Seo teaches a catheter assembly capable of adjusting the length through cutting (abstract) comprising: a longitudinal shearing device (cutting blade, 131) configured to attach to the hub (hub, 150) (figure 2) , wherein the longitudinal shearing device (131) is configured to produce a longitudinal cut through (paragraph 0020) and along the catheter elongate body (catheter, 150) when the hub (150) is moved along the elongate body longitudinal axis (paragraph 0020).  
By modifying the hub of Accisano to have a blade similar to Seo, the hub would be able to produce a longitudinal cut without severing the locking stay suture and wherein the locking stay suture is slidable through the longitudinal cut.  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hub of Accisano to include a shearing device similar to that disclosed by Seo so that shearing device may adjust the length of the catheter tube (as motivated by Seo paragraph 0017). 

Regarding Claim 2, Accisano in view of Seo discloses the catheter system of Claim 1,  wherein the second end (14) of the catheter(10) comprises an end hole (14, end hole shares reference number with distal end) and a plurality of distal side holes (16) (Figure 1A: drainage bores 16, and distal end hole 16).
Regarding Claim 3 Accisano in view of Seo discloses the catheter system of Claim 1. Accisano in view of Seo discloses the invention essentially as claimed as discussed above.  Accisano et al. further discloses a catheter (10) with an end hole (14) and plurality of distal side holes (16) to support drainage. 
However, Accisano and Seo does not expressly disclose the drainage flow rate of at least 2.1 mL/s. 
It appears that the device of Accisano in view of Seo would operate equally well with the drainage flow rate since there is no distinct need for the flow rate to be above 2.1 mL/s . Further, applicant has not disclosed that the range Claimed solves any stated problem or is for any particular purpose, indicating simply that the flow rate is capable of being sustained above 2.1 mL/s. (specification pp. [0012]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Accisano in view of Seo to have a drainage flow rate of at least 2.1 mL/s because it appears to be an arbitrary design consideration which fails to patentably distinguish over Accisano in view of Seo.

Regarding Claim 4, Accisano in view of Seo discloses the catheter system of Claim 1,  wherein the catheter (10) encloses a locking stay suture (18) extending from a first end (36) (figure 1A) affixed at the end hole (14) at the second end (14)of the catheter (10), through one of the plurality of distal side holes (16), through the length of the elongate body (12) to a second end (14) extending through the first end (36) of the catheter (10) (figure 1A), and wherein the locking stay suture (18) lacks a protective tube (Figure 1B).

Regarding Claim 7, Accisano in view of Seo discloses the catheter system of Claim 1.  As per claim 1, Accisano teaches locking stay suture extending outside the patient to be pulled through the longitudinal cut and out of the elongate body of the catheter.  Accisano fails to teach a longitudinal shearing device. Seo teaches wherein the longitudinal shearing device (cutting blade, 131)  is configured to form the longitudinal cut (paragraph 0020) (figure 2) in the catheter elongate body (150) to extend from the catheter second end to the hub (150). If the hub of Accisano was modified by adding a blade similar to Seo, the hub would be able to permit the portion of the locking stay suture extending outside the patient to be pulled through the longitudinal cut and out of the elongate body of the catheter so that an excess portion of the elongate body of the catheter including the longitudinal cut but not the locking stay suture can be cut off. Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hub of Accisano to include a shearing device similar to that disclosed by Seo so that shearing device may adjust the length of the catheter tube (as motivated by Seo paragraph 0017). 

Regarding Claim 8, Accisano in view of Seo discloses the catheter system of Claim 1, wherein the curled structure is configured to resist unwanted removal (Paragraph 0016) of the catheter (10) from the organ or cavity (Figure 1B).

Regarding Claim 9, Accisano in view of Seo discloses the catheter system of Claim 1, wherein the elongate body (12) of the catheter (10) is made from a flexible material (Paragraph 0032).

Regarding Claim 10, Accisano in view of Seo discloses the catheter system of Claim 1, wherein the flexible material of the elongate body (12)  is placed by being guided over (Paragraph 0028) a sharp needle stylet (stylet, Paragraph 0028) that has been previously inserted into the organ or cavity (Paragraph 0028).

Regarding Claim 11, Accisano in view of Seo discloses the catheter system of Claim 1, a metal (Paragraph 0050) stiffening cannula (12) affixed to and extending partially into the first end (36) of the catheter (10) , wherein the metal stiffening cannula (paragraph 50, the catheter tube 12, and/or distal end 14 can comprise metal) is configured to assist in catheter (10) insertion and wherein the metal stiffening cannula (10) can be removed (paragraph 41: removable cap) following catheter (10) insertion in the organ or cavity, leaving the catheter (10) in place.

Regarding Claim 13, Accisano in view of Seo discloses the catheter system of Claim 1, wherein the hub (20) further comprises a luer lock adapter (20) .

Regarding Claim 21, Accisano in view of Seo discloses catheter system of Claim 2. Accisano further teaches wherein the locking stay suture (18) can be tightened by pulling (paragraph 0005), and wherein tightening the locking stay suture pulls the end hole of the catheter into proximity with the distal side hole through which the locking stay suture extends, producing a curled structure in the organ or cavity (paragraph 0011)(Figure 1B).

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Accisano (U.S. Patent No 2007/0032779 A1) in view of in view of Seo (KR20190118046A) as applied to claim 1 above, and further view of Murray (U.S. Patent No. 2014/0276655 A1).
Regarding Claim 6 Accisano in view of Seo discloses the device of Claim 1 as seen above. 
However, Accisano and Seo fail to discloses the longitudinal shearing device adapted to be removed from the hub after use. 
Murray teaches a longitudinal shearing device configured to attach to the hub (506), wherein the longitudinal shearing device (546) Wherein the longitudinal shearing device (546) is adapted to be removed from the hub (506) after use (FIG. 10 illustrates that the key member (540) may include a cutting member (546). In some embodiments, the cutting member (546) may take the form of a narrowed notch or opening. In use, the key member (540) may be removed from the hub (506)). 
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the blade of Accisano in view of Seo to include a removable shearing device of Murray so that the blade can be sharpened and cleaned. 

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Accisano (U.S. Patent No 2007/0032779 A1) in view of in view of Seo (KR20190118046A) as applied to claim 1 above, and further view of Gorn (U.S. Patent No. 2017/0224967 A1).
Regarding Claim 12  Accisano in view of Seo discloses the catheter system of Claim 1, wherein Accisano discloses the hub (20) further comprises a ring configured to rest against an external body surface of the patient, and wherein the ring (Paragraph 0038) fully surrounds a portion of the elongate body (12)  of the catheter (10), and optionally wherein the hub (20) is further secured to the catheter by tightening a zip tie around the ring. (Paragraph 0038: Fig 2A, the hub (20) and related components can comprise any materials such as plastics or rubber, and/or metals, as necessary.)
However, Accisano in view of Seo fails to disclose the ring being composed of silicon. 
Gorn teaches a silicone ring configured to surround the elongate body (12) of the catheter (paragraph 0048). 
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Accisano in view of Seo to include the ring composition of Gorn to increase flexibility. 

Regarding Claim 20 Accisano in view of Seo discloses a catheter assembly kit (10) (Figure 1A and 2A) comprising:
(a) a catheter (10) having an elongate body (12) and surrounding a locking stay suture (18) (figure 1A); 
(b) the hub (20) comprising a means to secure the locking stay suture (18) once the catheter (10) has been placed in an organ or cavity of a patient and further comprising a luer lock connector (18).
However, Accisano fails to disclose a longitudinal shearing device and the silicon ring. 
Accisano in view of Seo fails to teach a longitudinal shearing device configured to attach to a hub. Seo teaches a catheter assembly capable of adjusting the length through cutting (abstract) comprising: a longitudinal shearing device (cutting blade, 131) configured to attach to the hub (hub, 150) (figure 2) , wherein the longitudinal shearing device (131) is configured to produce a longitudinal cut through (paragraph 0020) and along the catheter elongate body (catheter, 150) when the hub (150) is moved along the elongate body longitudinal axially (paragraph 0020).  
By modifying the hub of Accisano to have a blade similar to Seo, the hub would be able to produce a longitudinal cut without severing the locking stay suture and wherein the locking stay suture is slidable through the longitudinal cut.  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hub of Accisano to include a shearing device similar to that disclosed by Seo so that shearing device may adjust the length of the catheter tube (as motivated by Seo paragraph 0017). 
Gorn teaches a silicone ring configured to surround the elongate body (12) of the catheter (paragraph 0048). 
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Accisano in view of Seo to include the silicon ring of Gorn as in so that the ring can flush with the patient’s body and is easily adjustable. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Accisano (U.S. Patent No 2007/0032779 A1) in view of Seo (KR20190118046A) as applied to claim 1 above, and further view of Neoh (U.S. Patent No. 2017/0232231).
Regarding Claim 14 Accisano in view of Seo discloses the catheter system of Claim 7. Accisano further teaches the secure the locking suture (18) in place after the locking stay suture portion outside the patient has been pulled through a longitudinal cut (16) and out of the elongate body of the catheter (12) (paragraph 0011).
Accisano and Seo fail to disclose the hinged locking arm to cover to the suture. Neoh teaches wherein the hub further comprises a hinged locking arm (108) configured to flip down over the locking stay suture (110) following tightening and wherein flipping the hinged locking arm prevents the locking stay suture (110) from loosening (figure 2). 
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Accisano in view of Seo to include a removable shearing device of Neoh to prevent the locking suture from loosening (Paragraph 28). 




 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE ELIZABETH STRACHAN whose telephone number is (571)272-7291. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tanya Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1115.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATE ELIZABETH STRACHAN/Examiner, Art Unit 4125                     
/ANDREW J MENSH/Primary Examiner, Art Unit 3781